Interim Decision

#2211

MATTER OF UGRICIC

In Section 203(aX7) Proceedings
A-19561394

Decided by District Director October 13, 1972
Application for classification as a conditional entrant under section 203(aX7) of
the Immigration and Nationality Act, as amended, is denied since applicant
has offered no credible testimony or other evidence that he was persecuted or
had reason to fear persecution in Yugoslavia and, hence, has failed to
establish that he fled from Yugoslavia because of persecution or fear of
persecution on account of race, religion or political opinion. Further, while
applicant is apparently unwilling to return to Yugoslavia and stated that if
returned he would be forced to enter military service, he has failed to
establish that his unwillingness to return to Yugoslavia is on account of race,
religion or political opinion.

The applicant is a citizen of Yugoslavia, single, born June 11,
1954, in Kozljak, Yugoslavia. He entered Italy during March 1972
upon presentation of his Yugoslav passport at Trieste, Italy. and
currently resides at Padriciano, a camp for refugees, which is
maintained and administered by the Government of Italy. He is
seeking classification as a conditional entrant under section
203(a)(7) of the Immigration and Nationality Act, as amended.
Prior to coming to Italy, he resided with his parents in the town
of his birth. He completed eight years of schooling in Yugoslavia.
While in his native country, he was employed as a laborer and

farm worker. He has no close relatives in the United States.
The Government of Italy denied the applicant's request for
asylum on the ground that he is not a political refugee. However,
since he is a native of an area of Yugoslavia that prior to World
War II was a part of Italy, he is permitted to remain in Italy as is
any other native of that area who requests such permission,
because Italy still regards that area of Yugoslavia as being Italian
territory. Natives and citizens of Yugoslavia who come from any
other area of Yugoslavia are returned by the Government of Italy
to Yugoslavia when they are denied asylum in Italy.
In his application, the applicant stated that he left Yugoslavia
because he did not like the political system and that he wished to
emigrate to a democratic country. He added that he is of the
Catholic faith. During the course of an interview held before an
384

Interim Decision #2211
officer of the Immigration and Naturalization Service he was
unable to elaborate on his statement that he did not like the
political system of Yugoslavia and it was evident that he had little
or no knowledge of the workings of the Communist Party of
Yugoslavia or what it advocates, nor of the political, economic or
other operations of the Government of Yugoslavia. He was afforded the opportunity to specify how he had been persecuted
while in Yugoslavia or why he feared persecution in that country,
but was unable to do so. He did state that if he returned to
Yugoslavia he would be forced into entering the military service
as he had reached the age for induction therein.
The applicant has stated that he had attended church in
Yugoslavia without hindrance and without suffering criticism,
arrest, or ostracism for such attendance. He claims that on one
occasion, approximately two years ago, he had been ridiculed for
his churchgoing. However, he could not identify the ridiculing
individual or individuals nor could he recall the events leading to
that incident
Section 203(a)(7) of the Immigration and Nationality Act reads
as follows:
Conditional entries shall next be made available by the Attorney General,
pursuant to such regulations as he may prescribe and in a number not to exceed
six per centum of the number specified in section 201(aXii), to aliens who satisfy
an Immigration and Naturalization Service officer at an examination in any

non-Communist or non-Communist dominated country, (A) that (i) because of
persecution or fear of persecution on account of race, religion, or political opinion
they have fled (I) from any Communist or Communist-dominated country or
area, of (II) from any country within the general area of the Middle East, and (ii)
are unable of unwilling to return to such country or area on account of race,
religion, or political opinion, and (iii) are not nationals of the countries or areas
in which their application for conditional entry is made; or (B) that they are
persons uprooted by catastrophic natural calamity as defined by the President

who are unable to return to their usual place of abode. For the purpose of the
foregoing the term "general area of the Middle East" means the area between
and including (1) Libya on the west, (2) Turkey on the north, (3) Pakistan on the
east, and (4) Saudi Arabia and Ethiopia on the south: Provided, That immigrant

visas in a number not exceeding one-half the number specified in this paragraph
may be made available, in lieu of conditional entries of a like number, to such
aliens who have been continuously physically present in the United States for a
period of at least two years prior to application for adjustment of status

The applicant is not within the purview of part (B) of section
203(aX7). Indeed the President to date has not defined any catastrophic natural calamity within the meaning of that part. Therefore, in order to even be considered as qualifying for conditional
entry the applicant must meet the requirements of part (A)(i), (ii)
and (iii) of section 203(aX7). The applicant has offered no credible
testimony or other evidence that he was persecuted or had good
385

Interim Decision #2211
reason to fear persecution in Yugoslavia. Ergo, he has failed to
establish that he fled from that country because of persecution or
fear of persecution on account of his race, religion or political
opinion. Similarly, while he is apparently unwilling to return to
Yugoslavia, the record does not support a finding that his unwillingness is on account of race, religion or political opinion. Thus, the
only one of the three qualifications which the applicant meets is
that he is not a national of Italy, the country in which he applied
for conditional entry, despite the fact that Italy, for nationalistic
reasons, regards as Italian territory the part of Yugoslavia in
which he was born. Accordingly, the application must be denied.
ORDER: It is ordered that the application for conditional entry
under section 203(aX7) of the Immigration and Nationality Act, as
amended, be and is hereby denied.

386

